

116 HR 215 IH: Ninth Circuit Court of Appeals Judgeship and Reorganization Act of 2019
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 215IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Simpson introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 28, United States Code, to provide for the appointment of additional Federal circuit judges, to divide the Ninth Judicial Circuit of the United States into two judicial circuits, and for other purposes. 
1.Short titleThis Act may be cited as the Ninth Circuit Court of Appeals Judgeship and Reorganization Act of 2019. 2.DefinitionsIn this Act— 
(1)the term former ninth circuit means the ninth judicial circuit of the United States as in existence on the day before the effective date of this Act; (2)the term new ninth circuit means the ninth judicial circuit of the United States established by the amendment made by section 3(2)(A); and 
(3)the term twelfth circuit means the twelfth judicial circuit of the United States established by the amendment made by section 3(2)(B). 3.Number and composition of circuitsSection 41 of title 28, United States Code, is amended— 
(1)in the matter preceding the table, by striking thirteen and inserting fourteen; and (2)in the table— 
(A)by striking the item relating to the ninth circuit and inserting the following:     NinthCalifornia, Guam, Hawaii, Northern Mariana Islands.;and (B)by inserting after the item relating to the eleventh circuit the following: 
 
 
 
 
TwelfthAlaska, Arizona, Idaho, Montana, Nevada, Oregon, Washington.. 
4.Judgeships 
(a)New judgeships 
(1)For former Ninth CircuitThe President shall appoint, by and with the advice and consent of the Senate, 2 additional circuit judges for the former ninth circuit. The official duty station of a judge appointed under this paragraph shall be in Arizona, California, or Nevada. (2)For new Ninth CircuitThe President shall appoint, by and with the advice and consent of the Senate, 3 circuit judges for the new ninth circuit. The judges authorized by this paragraph shall not be appointed before January 21, 2019. 
(b)Temporary judgeships 
(1)Appointment of judgesThe President shall appoint, by and with the advice and consent of the Senate, 2 additional circuit judges for the former ninth circuit. The official duty station of a judge appointed under this paragraph shall be in Arizona, California, or Nevada. (2)Effect of vacanciesThe first 2 vacancies occurring on the new ninth circuit 10 years or more after judges are first confirmed to fill both temporary circuit judgeships created by this subsection shall not be filled. 
(c)Effective dateThis section shall take effect on the date of the enactment of this Act. 5.Number of circuit judgesThe table contained in section 44(a) of title 28, United States Code, is amended— 
(1)by striking the item relating to the ninth circuit and inserting the following:     Ninth25;and (2)by inserting after the item relating to the eleventh circuit the following: 
 
 
 
 
Twelfth9. 
6.Places of circuit courtThe table contained in section 48(a) of title 28, United States Code, is amended— (1)by striking the item relating to the ninth circuit and inserting the following: 
 
 
 
 
NinthHonolulu, San Francisco, Pasadena.;and 
(2)by inserting after the item relating to the eleventh circuit the following:     TwelfthPhoenix, Seattle.. 7.Assignment of circuit judges (a)In generalExcept as provided in subsection (b), each circuit judge of the former ninth circuit who is in regular active service and whose official duty station on the day before the effective date of this Act— 
(1)is in California, Guam, Hawaii, or the Northern Mariana Islands shall be a circuit judge of the new ninth circuit as of such effective date; and (2)is in Alaska, Arizona, Idaho, Montana, Nevada, Oregon, or Washington shall be a circuit judge of the twelfth circuit as of such effective date. 
(b)Special rule To ensure statutory distribution of judgesIf the assignment of judges under subsection (a) would result in a number of judges in either the new ninth circuit or the twelfth circuit that exceeds the number provided for that circuit in the table contained in section 44(a) of title 28, United States Code, as amended by section 5 of this Act, then a number of judges accounting for such excess who are the least senior in commission shall be assigned to the other circuit. 8.Election of assignment by senior judgesEach judge who is a senior circuit judge of the former ninth circuit on the day before the effective date of this Act may elect to be assigned to the new ninth circuit or to the twelfth circuit as of such effective date, and shall notify the Director of the Administrative Office of the United States Courts of such election. 
9.Seniority of judgesThe seniority of each judge— (1)who is assigned under section 7, or 
(2)who elects to be assigned under section 8,shall run from the date of commission of such judge as a judge of the former ninth circuit. 10.Application to casesThe following apply to any case in which, on the day before the effective date of this Act, an appeal or other proceeding has been filed with the former ninth circuit: 
(1)If the matter has been submitted for decision, further proceedings with respect to the matter shall be had in the same manner and with the same effect as if this Act had not been enacted. (2)If the matter has not been submitted for decision, the appeal or proceeding, together with the original papers, printed records, and record entries duly certified, shall, by appropriate orders, be transferred to the court to which the matter would have been submitted had this Act been in full force and effect at the time such appeal was taken or other proceeding commenced, and further proceedings with respect to the case shall be had in the same manner and with the same effect as if the appeal or other proceeding had been filed in such court. 
(3)A petition for rehearing or a petition for rehearing en banc in a matter decided before the effective date of this Act, or submitted before the effective date of this Act and decided on or after such effective date as provided in paragraph (1), shall be treated in the same manner and with the same effect as though this Act had not been enacted. If a petition for rehearing en banc is granted, the matter shall be reheard by a court comprised as though this Act had not been enacted. 11.Temporary assignment of circuit judges between circuitsSection 291 of title 28, United States Code, is amended by adding at the end the following new subsections: 
 
(c)The chief judge of the Ninth Circuit may, in the public interest and upon request by the chief judge of the Twelfth Circuit, designate and assign temporarily any circuit judge of the Ninth Circuit to act as circuit judge in the Twelfth Circuit. (d)The chief judge of the Twelfth Circuit may, in the public interest and upon request by the chief judge of the Ninth Circuit, designate and assign temporarily any circuit judge of the Twelfth Circuit to act as circuit judge in the Ninth Circuit.. 
12.Temporary assignment of district judges between circuitsSection 292 of title 28, United States Code, is amended by adding at the end the following new subsections:  (f)The chief judge of the Ninth Circuit may in the public interest— 
(1)upon request by the chief judge of the Twelfth Circuit, designate and assign one or more district judges within the Ninth Circuit to sit upon the Court of Appeals of the Twelfth Circuit or a division thereof whenever the business of that court so requires; and (2)designate and assign temporarily any district judge of the Ninth Circuit to hold a district court in any district within the Twelfth Circuit. 
(g)The chief judge of the Twelfth Circuit may in the public interest— (1)upon request by the chief judge of the Ninth Circuit, designate and assign one or more district judges within the Twelfth Circuit to sit upon the Court of Appeals of the Ninth Circuit or a division thereof whenever the business of that court so requires; and 
(2)designate and assign temporarily any district judge of the Twelfth Circuit to hold a district court in any district within the Ninth Circuit. (h)Any designation and assignment of a judge under subsection (f)(1) or (g)(1) shall be in conformity with the rules or orders of the court of appeals of the circuit to which the judge is designated and assigned.. 
13.Administrative coordinationSection 332 of title 28, United States Code, is amended by adding at the end the following new subsection:  (i)Any 2 contiguous circuits may jointly carry out such administrative functions and activities as the judicial councils of the 2 circuits determine may benefit from coordination or consolidation.. 
14.AdministrationThe United States Court of Appeals for the Ninth Circuit as constituted on the day before the effective date of this Act may take such administrative action as may be required to carry out this Act and the amendments made by this Act. Such court shall cease to exist for administrative purposes upon the expiration of the 2-year period beginning on the effective date of this Act. 15.Effective dateExcept as provided in section 4(c), this Act and the amendments made by this Act shall take effect on the first day of the first fiscal year that begins after the expiration of the 9-month period beginning on the first date on which 5 of the judges authorized to be appointed under section 4 have been confirmed by the United States Senate. 
16.Authorization of AppropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act, including funds for additional court facilities. 